Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-204008) and Registration Statements on Form S-8 (No. 333-200442, 333-184865, 333-177954, 333-163100, 333-155389, 333-138249, 333-119636, 333-52592 and 333-40577) of Aehr Test Systems of our report dated August 28, 2015 relating to the consolidated financial statements, which appears in this Form 10-K. /s/ Burr Pilger Mayer, Inc. E. Palo Alto, California August 28, 2015
